DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The Application Data Sheet, filed 12/6/2019, indicates the title of the invention in Spanish.  The title of the invention should be in English.
[0055], line 4, “trencht” should be --trench--.  
Appropriate correction is required.

Claim Objections
Claims 2-3, 5, 9, 16, 23, and 27 are objected to because of the following informalities:
Claims 2-3, 5, and 9, --wherein-- should be added after the preamble.
Claim 3, line 2, --and-- should be added after “cross-section,”.
Claim 16, line 4, “it” should be --the at least one depth limiting wheel--.
Claim 23, line 1-2, “the two furrow-closing wheels have a disc coupled on its outer face” should be --each of the two furrow-closing wheels has a disc coupled on its outer face--.
Claim 27, line 3, “one of the other” should be --from one another--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  It is unclear what is meant by “peripherally milled, internally and externally.”  To be “peripherally milled” seems to imply a milling operation to the external circumference of the disc, and it is unclear how a peripheral milling operation could be internal.  The drawings do not seem to indicate any portions milled out of the disk between its hub and its outer circumference.  Thus, the disclosure offers no explanation of how this is done or what the end result would be.  For further examination, the “internally and externally” limitation will be ignored.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-26 are rejected as dependent on a rejected base claim.
Claim 4 recites the limitation "the side faces" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the charge pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the inclination angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the group comprising metallic materials and polymeric materials” in lines 2-3.  A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  Otherwise, it is unclear how the group may be defined.
Regarding claim 16, the phrase "preferably" in line 4 renders the claim indefinite because it is unclear whether the associated limitations are part of the claimed invention.
Claim 16 recites the limitation "the larger diameter disc" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the contact" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the group comprising metallic materials and polymeric materials” in line 2.  A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  Otherwise, it is unclear how the group may be defined.
Claim 21 recites the limitation "the inclination angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 22 is rejected as dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 8-13, 19, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pingry (WO 94/24843) in view of Maro (U.S. 2018/0042171), Bassett (U.S. 2014/0216771), and Jagow (U.S. 2018/0139894).
Regarding claim 1, Pingry discloses (Fig. 1-4) a seed-sowing assembly comprising at least two single seeding units (16A, 16B, 16C) arranged in parallel and displaced longitudinally from one another, which allows to achieve a narrow spacing between furrows and to be anchored to a frame of any direct sowing seeder, where each of said single seeding units comprises a first support arm (linkage bars 34) pivotally connected at one of its ends to the seeder frame (14), wherein said first support arm supports a second support arm (frame supporting each unit 16) pivotally connected to another end of the first support arm, wherein said second arm supports at least one furrow-generating disc (24); at least one depth limiting wheel (26) coupled to the at least one furrow-generating disc; and a third support arm (arm linking closing wheels 28 to each unit 16) pivotally connected to one end of the second support arm, wherein said third arm supports two furrow-closing wheels (28) inclined angularly with respect to each other in a vertical direction (incline seen in Fig. 1).
Pingry does not disclose that wherein said first support arm supports a charge regulator.  However, Maro discloses (Fig. 2) a similar seeding unit having a first arm (152) pivotally connected at one of its ends to a seeder frame (102), wherein said first support arm supports a charge regulator (actuator 110) operable to adjust a downforce on the seeding unit.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly include a charge regulator on the seeding units of Pingry.  Doing so would allow adjustment of a downforce on each seeding unit.
Pingry does not disclose that the at least one furrow-generating disc is inclined angularly with respect to a vertical direction.  However, Bassett discloses the practice of disposing furrow-generating discs at angular inclines with respect to a vertical direction (Fig. 6A), and that such inclines affect the width of the generated furrow (Fig. 6B).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incline the at least one furrow-generating disc of Pingry angularly with respect to a vertical direction in order to generate a wide enough furrow to properly sow seeds.
Pingry does not disclose a seed contact wheel.  However, Jagow discloses (Fig. 2-5) a seed contact wheel (35) supported by a frame, similar to the second support arm of Pingry, for firming seeds into the bottom of the furrow.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to support a seed contact wheel on the second support arm of Pingry, so as to firm seeds into the bottom of the furrow.
Regarding claim 2, Pingry further discloses that the achieved spacing between furrows is greater than or equal to 13 cm (page 2, lines 3-6).
Regarding claim 5, Maro further discloses in the combination above that the charge regulator is a pneumatic chamber (0022, lines 2-3).  Examiner takes Official Notice that it is well known to those of ordinary skill in the art that pneumatic actuators generally operate by receiving charge pressure of an air compressor.
Regarding claim 6, Pingry further discloses that the second support arm supports two furrow-generating discs (page 6, lines 20-24; double disk furrow opener 24).
Regarding claim 8, Bassett further discloses (Fig. 6A) in the combination above that an inclination angle of the at least one furrow-generating disc with respect to a vertical direction is between 5° and 10° ([0049], lines 8-10).
Regarding claim 9, Pingry does not disclose that the two furrow-generating discs are angularly separated horizontally between 5° and 30° from each other.  However, Bassett discloses (Fig. 4) that a typical angular, horizontal separation between two furrow-generating discs is within this range, and that such separation substantially determines the width of the furrow ([0043])
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide an angular, horizontal separation between the furrow-generating discs of Pingry within the range as suggested, and in fact to provide any separation necessary so as to generate a furrow of proper width for sowing seeds.
Regarding claims 10-11, Pingry in view of Maro, Bassett, and Jagow does not disclose that the horizontal angular separation is specifically 10° or 15°.  However, as described above, Bassett discloses that such separation determines the width of the furrow ([0043], lines 20-22), and so it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the separation any necessary so as to generate a furrow of proper width for sowing seeds, including the claimed values.
Regarding claim 12, Pingry does not disclose that the two furrow- generating discs are formed by a larger diameter disc and a smaller diameter disc.  However, Bassett discloses that such an arrangement is advantageous in that it requires less down-pressure than a typical double-disc opener, while preventing debris from entering the furrow ([0039]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a larger and smaller diameter disc arrangement as taught by Bassett, because doing so requires less down force while preventing debris from entering the furrow.
Pingry in view of Bassett does not disclose that the diameter difference is 0.5 to 2 inches.  However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the diameter difference any necessary to provide the advantages disclosed by Basset, as described above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, Pingry in view of Bassett does not disclose that the diameter difference is 1 inch.  However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the diameter difference any necessary to provide the advantages disclosed by Basset, as described above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, Jagow further discloses (Fig. 2-5) in the combination above that contact with the seeds of the seed contact wheel is achieved by means of an expansion spring (43).  It would have been reasonable to one having ordinary skill in the art to incorporate this arrangement the combination to facilitate seed contact by the contact wheel.
Regarding claim 21, Pingry further discloses that an inclination angle of each furrow-closing wheel with respect to a vertical direction is between 00 and 30° (the inclination can be seen in Fig. 1, where it is clearly within the claimed range).
Regarding claim 27, Pingry discloses (Fig. 1-4) a seed-sowing machine comprising a frame (14), mobility means (transport wheels 62) and a seed-sowing assembly (16) coupled to the frame, wherein the seed-sowing assembly comprises at least two single seeding units (16A, 16B, 16C) arranged in parallel and longitudinally displaced from one another, which allows achieving a narrow separation between furrows, wherein each of said single units comprises a first support arm (linkage bars 34) pivotally connected at one of its ends to the seeder frame, wherein said first support arm supports a second support arm (frame supporting each unit 16) pivotally connected to another end of the first support arm, wherein said second arm supports at least one furrow-generating disc (24); at least one depth limiting wheel (26) coupled to the at least one furrow-generating disc; and a third support arm (arm linking closing wheels 28 to each unit 16) pivotally connected to one end of the second support arm, wherein said third arm supports two furrow-closing wheels (28) inclined angularly with respect to each other in a vertical direction.
Pingry does not disclose that wherein said first support arm supports a charge regulator.  However, Maro discloses (Fig. 2) a similar seeding unit having a first arm (152) pivotally connected at one of its ends to a seeder frame (102), wherein said first support arm supports a charge regulator (actuator 110) operable to adjust a downforce on the seeding unit.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly include a charge regulator on the seeding units of Pingry.  Doing so would allow adjustment of a downforce on each seeding unit.
Pingry does not disclose that the at least one furrow-generating disc is inclined angularly with respect to a vertical direction.  However, Bassett discloses the practice of disposing furrow-generating discs at angular inclines with respect to a vertical direction (Fig. 6A), and that such inclines affect the width of the generated furrow (Fig. 6B).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incline the at least one furrow-generating disc of Pingry angularly with respect to a vertical direction in order to generate a wide enough furrow to properly sow seeds.
Pingry does not disclose a seed contact wheel.  However, Jagow discloses (Fig. 2-5) a seed contact wheel (35) supported by a frame, similar to the second support arm of Pingry, for firming seeds into the bottom of the furrow.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to support a seed contact wheel on the second support arm of Pingry, so as to firm seeds into the bottom of the furrow.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Bassett, and Jagow as applied to claim 1 above, and further in view of Metal Supermarkets (attached) and Parker Steel Company (attached).
Regarding claim 3, Pingry in view of Maro, Bassett, and Jagow discloses the elements of claim 1 as described above, but does not disclose that the first support arm is hollow and of rectangular cross-section.
However, Metal Supermarkets discloses (page 2) that hollow steel tubing, commonly rectangular, is widely used in industrial settings and valued for their strength.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the first support arms of Pingry out of such hollow, rectangular, steel tubing.  Doing so would provide advantageous strength to the support arms, which would need to bear substantial load during use.
Pingry in view of Maro, Bassett, Jagow, and Metal Supermarkets do not disclose a separation distance between lateral faces of the support arm between 5 and 12 cm.
However, Parker Steel Company discloses that hollow, rectangular steel tubing is manufactured in a wide range of widths, including those in the claimed range.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the distance between lateral faces of the first support arm any necessary to provide the proper strength for the support arm.  Furthermore, it has been held that a mere change in size is not sufficient to patentable distinguish over the prior art.  In re Rinehart, 531 F2.d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 4, Parker Steel Company further discloses rectangular steel tubing having widths of 7 cm.  As described above, it would have been obvious to use steel tubing of any size necessary in the construction of the seed-sowing assembly, and a mere change in size is not sufficient to patentably distinguish over the prior art.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Bassett, and Jagow as applied to claim 1 above, and further in view of Martin (U.S. 2008/0302283).
Regarding claim 7, Pingry in view of Maro, Bassett, and Jagow discloses the elements of claim 1 as described above, but does not disclose that a soil- and stubble-containing skid is anchored at one end of the second support arm.
However, Martin discloses (Fig. 1) soil- and stubble-containing skids (16, 17) anchored on support arms (8, 9) adjacent outer sides of furrow-generating discs (10, 11), which help to minimize soil disruption as the discs move through the soil ([0032], lines 4-7).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly an anchor soil- and stubble-containing skid at an end of the second support arm, adjacent the at least one furrow-generating disc of Pingry, in order to minimize soil disruption.
Regarding claim 18, Pingry in view of Maro, Bassett, and Jagow discloses the elements of claim 1 as described above, but does not disclose a soil- and stubble-containing skid between the at least one furrow-generating disc and the at least one depth limiting wheel.
However, Martin discloses (Fig. 1) soil- and stubble-containing skids (16, 17) anchored on support arms (8, 9) adjacent outer sides of furrow-generating discs (10, 11), which help to minimize soil disruption as the discs move through the soil ([0032], lines 4-7).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly place a soil- and stubble-containing skid adjacent the at least one furrow-generating disc of Pingry, which would necessarily position it between the at least one furrow-generating disc and the at least one depth limiting wheel, in order to minimize soil disruption.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Bassett, and Jagow as applied to claim 12 above, and further in view of Sergio (WO 2016/059531).
Pingry in view of Maro, Bassett, and Jagow disclose the elements of claim 12 as described above, but does not disclose that the smaller diameter disc is peripherally milled.  However, Sergio discloses a soil-cutting disc having a cutting edge which is peripherally milled (Abstract, lines 10-11).  Furthermore, Examiner takes Official Notice that milling is one of the principal and substantially common machining processes for manufacturing metallic components.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to perform a peripheral milling operation on either the larger or smaller diameter disc in order to properly form the disc’s cutting edge.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Bassett, and Jagow as applied to claim 1 above, and further in view of Johnston (U.S. 4,986,200).
Regarding claim 15, Pingry in view of Maro, Bassett, and Jagow discloses the elements of claim 1 as described above, but does not disclose that the material of the at least one depth limiting wheel is selected from the group consisting of metallic materials and polymeric materials.
However, Johnston discloses that high density plastic (a polymeric material) is advantageous as a material for gauge wheels because soil and other debris will not likely adhere to it (Abstract).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the depth limiting wheel of Pingry from a similar polymeric material as taught by Johnston, to prevent soil adherence to the wheel.
Regarding claim 17, Pingry in view of Maro, Bassett, and Jagow discloses the elements of claim 1 as described above, but does not disclose that the at least one depth limiting wheel is interchangeable so that different depths of sowing between 2 and 4 cm can be obtained.
However, Johnston discloses (Fig. 1, 2) a depth limiting wheel (10) arranged rigidly with respect to a ground-penetrating disc (12), wherein the at least one depth limiting wheel is interchangeable so that different depths of sowing can be obtained (Col. 3, lines 7-12).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the depth limiting wheel arrangement of Pingry with the alternative taught by Johnston.  Both arrangements operate to perform the same operation of limiting the depth of the furrow, and such a substitution would not affect the operation of the seed sowing assembly in any new or unexpected way.  Furthermore, the arrangement of Johnston provides for fewer parts moving relative to one another, which is a commonly recognized benefit for mechanical systems.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Bassett, and Jagow as applied to claim 1 above, and further in view of Murray (U.S. 4,733,730).
Pingry in view of Maro, Bassett, and Jagow discloses the elements of claim 1 as described above, and Pingry further discloses (Fig. 1-4) that the at least one depth limiting wheel is coupled to the at least one furrow-generating disc.  But Pingry in view of Maro, Bassett, and Jagow does not disclose that the at least one depth limiting wheel is of a frustoconical section, having an inclination angle of said frustoconical section equal to the inclination with respect to a vertical direction of the at least one furrow-generating disc.
However, Murray discloses (Fig. 3-6) a depth limiting wheel having a substantially frustocinocal section (21), having an inclination angle of said frustoconical section equal to an inclination with respect to a vertical direction of a furrow-generating disc (12).  The tread wall (38) of the tire is inclined, and abutment surfaces (63, 64) are similarly inclined.  While it is not explicitly stated, it is readily apparent from the drawings that these inclines are designed specifically such that, when the tire is on the ground, the tread wall and abutment surfaces are aligned evenly with the ground to provide a flat surface (Fig. 6) when the wheel is aligned with the furrow-generating disc.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly provide a frustoconical shape to the depth limiting wheels of Pingry.  Doing so would provide a flat surface for even distribution of load as the depth limiting wheels traverse the ground at an angle corresponding to that of the furrow-generating discs.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Bassett, and Jagow as applied to claim 1 above, and further in view of Johnson (WO 93/17545).
Pingry in view of Maro, Bassett, and Jagow discloses the elements of claim 1 as described above, but does not disclose that the seed contact wheel material is selected from the group consisting of metallic materials and polymeric materials.
However, Johnson discloses (Fig. 2-3) a seed contact wheel having a polymeric material (UHMW polyethylene) in order to reduce soil adherence to the wheel.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly form the seed contact wheel of Pingry in vi3ew of Jagow with a polymeric material as taught by Johnson, because doing so would help prevent soil adherence to the wheel.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Bassett, and Jagow as applied to claim 21 above, and further in view of Koch (U.S. 2020/0359559).
Pingry in view of Maro, Bassett, and Jagow discloses the elements of claim 21 as described above, but does not disclose that the inclination angle of each furrow-closing wheel with respect to the vertical direction is 10°.
However, Koch discloses (Fig. 36) closing wheels (254) disposed at an inclination angle with respect to a vertical direction, wherein the angle is adjustable for adjusting an aggressiveness of the closing action or to intersect with the bottom of the trench ([0137], lines 36-43; [0138], lines 1-11).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the inclination angle of the closing wheels of Pingry any necessary for a proper closing action aggressiveness or to intersect with the bottom of a furrow of any depth.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Bassett, and Jagow as applied to claim 1 above, and further in view of Hagny (U.S. 6,314,897).
Pingry in view of Maro, Bassett, and Jagow discloses the elements of claim 1 as described above, but does not disclose that each of the two furrow-closing wheels has a disc coupled on its outer face having a "V" recessed type or serrated configuration on its periphery.
However, Hagny discloses (Fig. 1-3) closing wheels (36) having a disc coupled on their outer face having a "V" recessed type or serrated configuration (46) on its periphery.  Hagny teaches that this provides an advantageous slicing action over the traditional closing wheel (Col. 7, lines 33-46)
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide each closing wheel of Pingry with a similar serrated configuration so as to provide an improved slicing action for better furrow closing.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Bassett, and Jagow as applied to claim 1 above, and further in view of Freed (U.S. 2013/0206431).
Pingry in view of Maro, Bassett, and Jagow discloses the elements of claim 1 as described above, but does not disclose that the two furrow-closing wheels are connected to a compression spring to regulate the load necessary to close the furrows.
However, Freed discloses (Fig. 2) closing wheels (22, 23) which are connected to a compression spring (36) to regulate the load necessary to close the furrows.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a compression spring for the closing wheels of Pingry, in order to provide the necessary downforce to close the furrows.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Bassett, and Jagow as applied to claim 1 above, and further in view of Pollard (U.S. 4,273,057).
Pingry in view of Maro, Bassett, and Jagow discloses the elements of claim 1 as described above, and Pingry further discloses that the second support arm has in its structure a discharge ducts for seeds (seed drop; page 6, lines 29-34).  But Pingry in view of Maro, Bassett, and Jagow does not disclose a discharge duct for fertilizers.
However, Pollard discloses (Fig. 2) a seed sowing implement having respective discharge ducts (30, 31) for seeds and fertilizers (Col. 3, lines 28-34).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a duct for fertilizers in the assembly of Pingry, so that the assembly could simultaneously sow seeds and fertilizers.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Bassett, Jagow, and Pollard as applied to claim 25 above, and further in view of Baker (U.S. 9,565,798).
Pingry in view of Maro, Bassett, Jagow, and Pollard discloses the elements of claim 25 as described above, but does not disclose that the seed and fertilizer discharge ducts have seed and fertilizer discharge sensors, respectively.
However, Baker discloses (Fig. 1-2) a discharge sensor (10) for seed and fertilizer discharge ducts (Col. 3, lines 32-35).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a flow sensor as taught by Baker in the seed and fertilizer ducts of Pingry in view of Pollard, in order to sense whether particulate materials being sown are properly passing through the discharge ducts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baugher (U.S. 5,802,995) frustoconical depth limiting wheel.
Horsch (U.S. 2018/0249621) implement having support arms as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671